DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed May 23, 2022 wherein claim 1 was amended.
Claims 1-4 are pending and have been examined.
The Section 103 rejection is maintained as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon Electric Glass Co., CN101171205 (hereafter Nippon), made of record by Applicant in the IDS of September 16, 2020 and discussed with reference to the attached translation, in view of Mikeska et al., US 5,254,191 (hereafter Mikeska).

Regarding claim 1, Nippon teaches a method for manufacturing a wavelength conversion member including phosphor particles disposed in a glass matrix (paras [0002] and [0016] teaching Nippon is directed to a method for manufacturing a phosphor composite glass; para [0005] providing background directed to use of phosphor powder mixed in an organic binder resin for wavelength conversion; para [0028] teaching the glass is composed of a glass powder and sintered body of an inorganic phosphor having a structure wherein the inorganic phosphor is dispersed in (i.e., disposed in) the glass; para [0054] teaching that when used to form a green sheet, a binder, plasticizer and/or solvent are used together with the glass powder (i.e., a glass matrix) and the phosphor powder); and paras [0015] and [0029] teaching operation of the phosphor composite glass as a wavelength conversion member).
The method of Nippon includes the steps of:
preparing a slurry containing glass particles to be the glass matrix and the phosphor particles having an average particle diameter of 5 µm or more (para [0078] teaching preparing a slurry from a mixture of glass powder (i.e., particles) and phosphor powder (i.e., particles) in an acrylic binder (i.e., a glass matrix) and solvent; para [0078] also teaching the phosphor powder average particle size is 8 µm, falling within the recited range); 
forming a green sheet by applying the slurry onto a support substrate and moving a doctor blade relative to the slurry, the doctor blade being spaced a predetermined distance away from the support substrate (para [0078] teaching forming a sheet on a PET film (i.e., support substrate) by a doctor blade coating method and dried to obtain a phosphor composite glass green sheet having a thickness of 50 µm - implicit in such teaching is that it is known in the casting of materials to operate a doctor blade spaced from the support substrate at a desired predetermined distance to result in the desired, predetermined thickness of the material being cast, which in this case is 50 µm; in support, please see the Wang et al. article, cited at the end of this office action that teaches it is known to use doctor blade tape-casting methods for fabricating phosphor in glass composites (see Abstract and Fig. 2.1(a) at the third page) and that the thickness of the phosphor glass layer can be precisely decided by controlling process variables that include blade height (i.e., space between the blade and the support substrate) (third page, last paragraph to top of the fourth page);    
forming a green sheet laminate by applying heat and pressure to a plurality of the green sheets overlaid one upon another (Fig. 1, para [0079] and para [0081] teaching three phosphor composite glass green sheets being stacked, followed by thermocompression bonding (i.e., applying heat and pressure); and 
sintering the green sheet laminate to obtain a wavelength conversion member (para [0081] teaching firing (i.e., sintering) and ultrasonic cleaning; para [0082] describing use of the resulting composite as wavelength conversion member that was irradiated with blue light from behind to obtain white transmitted light).

Regarding the recitation of wherein in the step of forming a green sheet laminate, the plurality of green sheets are overlaid one upon another so that, as for at least two of the plurality of green sheets, respective directions of movement of the doctor blade in the step of forming a green sheet are substantially perpendicular to each other, Nippon is silent as to aligning its stacked sheets in a particular orientation based upon the direction of movement of the doctor blade in the earlier casting step.  
It is noted that Nippon is directed to the problem that when a composite glass green sheet is fired, the glass flows and tends to shrink in the plane direction due to the surface tension of the glass (para [0032]).  In order to address this problem, Nippon places a restraining member on one or both sides of its green sheet during firing (para [0033]).  Similarly, Mikeska, that is directed at reducing X-Y shrinkage during the firing of green ceramic bodies, uses a constraining layer that conforms closely to the surface of an unfired ceramic body as the body is fired (Abstract).  Furthermore, in a process wherein eight layers of doctor blade casted green tapes are stacked prior to firing, Mikeska states that the layers are “alternated” (col. 16, lines 8-60 that includes Table I).  Mikeska explains: 
“During doctor blade casting, particles have a tendency to align themselves in the machine casting direction which has been shown to affect shrinkage during firing.  Thus it is often desirable to alternate the casting direction of the individual tape layers to minimize casting effects.” (col. 16, lines 32-37).  

Each of the stacks of layers identified in Table I are made from square samples (either 2” x 2” or 5” x 5”) and the method used to measure X-Y shrinkage is performed using an X-Y table.  Thus, Mikeska is measuring only sample configurations that are alternated ninety degrees (i.e., substantially perpendicular to each other).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Nippon to further include “alternated” stacking at ninety degrees of at least two of its green sheets as taught by Mikeska, for the advantage taught in Mikeska of controlling X-Y shrinkage during firing.

Regarding claim 2, see the discussion in the rejection of claim 1 above that the Mikeska example includes eight “alternated” stacked green sheets, thus teaching the claim 2 recitation of repeatedly and alternately overlaying first and second green sheets one upon another to form the green sheet laminate, so that the respective directions of movement of the doctor blade in the step of forming each of the first and second green sheets intersect each other.

Regarding the claim 3 requirement that the overlaid orientation be substantially perpendicular, in view of the Mikeska discussion of the particles from the doctor blade casting process being oriented in the machine direction and the description of how samples were cut from planar blanks (col. 15), the “alternated” arrangements of Mikeska are understood as being at right angles to one another.   

Regarding claim 4, both Nippon and Mikeska teach embodiments having at least three sheets overlaid one upon the other.  

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  
The examiner respectfully disagrees with Applicant’s statement of reasons for combining references stated at the top of page 6 of the arguments.   In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a).I.  
As discussed in the rejection of claim 1 above, Nippon is directed to fluorescent composite glass made from phosphor particles disposed in a glass matrix, and directed to wavelength conversion, and teaches all of the steps recited in claim 1 except for the final “wherein” clause.  Nippon need not discuss the same problems discussed in the application in order to be considered analogous art.  
Nippon is thus analogous art that discusses a problem different from what is disclosed in Applicant’s specification, that of green sheet shrinkage during firing (para [0032]), which was discussed in the first office action.  As also discussed in the first office action,  Mikeska is directed to the problem of shrinkage, the title of Mikeska being a “Method for Reducing Shrinkage During Firing of Ceramic Bodies.”  The ceramic bodies of Mikeska are finely divided particles of ceramic solids in a glass binder (i.e., in a glass matrix) (see Mikeska claims 1-3).   As opposed to what is argued by Applicant,  Mikeska is not limited to ceramic tapes, but states its methods can be used to reduce X-Y shrinkage during firing of odd-shaped nonplanar articles as well, such as cast or molded ceramic parts (col. 10, lines 63-66).  Thus, although there are differences in the final products produced by the methods of Nippon and Mikeska, such is not the standard for analogous art set forth by KSR .  Additional similarities between Nippon and Mikeska (also discussed in the first office action) include the fact that both teach processes that utilize a doctor blade forming process and that use a restricting member during firing, providing even more reasons for one of ordinary skill in the art to consider both the problems and various solutions presented in both references.  See MPEP 2141.01(a).II.   Thus, analogous art has been properly identified and relied upon pursuant to MPEP 2141.01(a).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746